DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11, 13-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller et al. (US 2005/0275275), as cited by applicant.
With respect to claim 1, Muller et al. discloses a ride vehicle for an attraction of an amusement park (abstract), the ride vehicle comprising: a ride seat (1); a pivot adapter (4, 6) configured to rotate (paragraph 42) relative to the ride seat (1); a gear (5) of the pivot adapter (4, 6), the gear (5) comprising a first set of teeth (figs. 2-6); a passenger restraint piece (8) coupled to the pivot adapter (4, 6) and configured to rotate with the pivot adapter (4, 6) between a closed position (fig. 13b) and an open position (fig. 13a); a cap (9) comprising a second set of teeth (figs. 3-4), wherein the cap (9) is configured to be positioned to engage the gear (5) of the pivot adapter (4, 6) such that the second set of teeth of the cap (9) engages (fig. 4) with the first set of teeth of the gear (5), and wherein engagement between the second set of teeth (fig. 4) and the first set of teeth (fig. 4) substantially blocks movement of the pivot adapter (4, 6) relative to the ride seat (1) in a rotational direction.  (Figs. 1-18, paragraphs 35-59.)  
With respect to claim 2-3, Muller et al. discloses an actuator (10) configured to move the cap (9) relative to the gear (5) to engage and disengage the second set of teeth with the first set of teeth (figs. 3-4); wherein the actuator (10) is a linear actuator configured to move the cap (9) relative to the gear (5) to engage the second set of teeth (figs. 3-4) with the first set of teeth (figs. 3-4) and to move the cap relative to the gear to disengage the second set of teeth with the first set of teeth (figs. 3-4).  (Figs. 1-18, paragraphs 35-59.)  
With respect to claim 4-5, Muller et al. discloses a control system (‘remote control’) communicatively coupled to the actuator (10), wherein the control system is configured to output a signal to cause the cap (9) to move relative to the gear (5); wherein the control system (‘remote control’) is configured to output the signal based on a time of operation of the attraction.  (Figs. 1-18, paragraphs 35-59.)  Regarding the limitation of “the control system is configured to output the signal based on a time of operation of the attraction” is functional language. “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  Muller et al. discloses the structural limitation of the claim.  
With respect to claim 7, Muller et al. discloses the rotational direction is a first rotational direction, and wherein each tooth of the first set of teeth (figs. 2-6) is angled and each tooth of the second set of teeth (figs. 2-6) is angled such that the engagement between the second set of teeth (figs. 2-6) and the first set of teeth (figs. 2-6) enables movement of the pivot adapter (4, 6) relative to the ride seat (1) in a second rotational direction opposite the first rotational direction.  (Figs. 1-18, paragraphs 35-59.)  
With respect to claim 8, Muller et al. discloses movement of the pivot adapter (4, 6) relative to the ride seat (1) in the first rotational direction moves the passenger restraint piece (8) away from a seating portion of the ride seat (1), and wherein movement of the pivot adapter (4, 6) relative to the ride seat (1) in the second rotational direction moves the passenger restraint piece toward the seating portion of the ride seat (1).  (Figs. 1-18, paragraphs 35-59.)   
With respect to claim 9, Muller et al. discloses a restraint system for a ride vehicle of an amusement park (abstract) comprising: a gear (5) rotatably coupled to a pivot (‘bearing pin’) of the restraint system, wherein the gear (5) comprises a first set of teeth (figs. 2-6); and an actuator (10) configured to move the cap (9) relative to the gear (5) to engage and disengage the second set of teeth with the first set of teeth (fig. 5); and the cap (9) is coupled to the ride vehicle such that engagement between the second set of teeth (fig. 4) and the first set of teeth (fig. 4) substantially blocks movement of the gear (5) relative to the pivot (‘bearing pin’) in a rotational direction.  (Figs. 1-18, paragraphs 35-59.)  
With respect to claim 11, Muller et al. discloses the actuator (10) is directly coupled to the cap (9), and the actuator (10) is configured to move the cap (9) such that the second set of teeth is directly engaged with the first set of teeth (figs. 3-4).  (Figs. 1-18, paragraphs 35-59.)  
With respect to claim 13, Muller et al. discloses a restraint piece (8) and a pivot adapter (4, 6) coupling the restraint piece (8) with the gear (5) such that rotation of the gear (5) about the pivot (‘bearing pin’) causes rotation of the restraint piece about the pivot to facilitate securement and release of a passenger in the ride vehicle.  (Figs. 1-18, paragraphs 35-59.)  
With respect to claim 14, Muller et al. discloses a ride vehicle for an attraction of an amusement park (abstract), the ride vehicle comprising: a pivot (‘bearing pin’); a pivot adapter (4, 6) comprising a gear (5) rotatably coupled to the pivot (‘bearing pin’), wherein the gear (5) comprising a first set of teeth (figs. 2-6); a restraint piece (8) coupled to the pivot adapter (4, 6), wherein the restraint piece (8) is configured to rotate about the pivot (‘bearing pin’) between a closed position (fig. 13b) and an open position (fig. 13a) via rotation of the gear (5) about the pivot (‘bearing pin’); a restraint control assembly, comprising: a cap (9) comprising a second set of teeth (figs. 3-4), an actuator (10) configured to move the cap (9) relative to the gear (5); wherein the restraint control assembly is adjustable between a first configuration (fig. 13b) and a second configuration (fig. 13a), wherein the second set of teeth of the cap (9) is engaged with the first set of teeth of the gear (5) in the first configuration to substantially block movement of the restraint piece (8) from the closed position to the open position, and wherein the second set of teeth is disengaged with the first set of teeth (figs. 3-4) in the second configuration to enable the restraint piece to move between the open position and the closed position.  (Figs. 1-18, paragraphs 35-59.)  
With respect to claim 15, Muller et al. discloses the actuator (10) is configured to move the cap (9) to engage the second set of teeth with the first set of teeth (figs. 3-4) and set the restraint control assembly in the first configuration (fig. 13b), and wherein the actuator (10) is configured to move the cap (9) to disengage the second set of teeth with the first set of teeth and set the restraint control assembly in the second configuration (fig. 13a).  (Figs. 1-18, paragraphs 35-59.)  
With respect to claim 16, Muller et al. discloses a control system (‘remote control’) configured to output a signal to cause the actuator (10) to move the cap (9) relative to the gear (5).  (Figs. 1-18, paragraphs 35-59.)  
With respect to claim 19-20, Muller et al. discloses engagement between the second set of teeth and the first set of teeth enables movement of the restraint piece from the open position (fig. 13a) to the closed position (fig. 13b) but blocks movement of the restraint piece from the closed position to the open position; wherein the cap (9) covers the gear (5) in the first configuration (fig. 13b).  (Figs. 1-18, paragraphs 35-59.)  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. in view of Reyes Luna (US 9,216,676).
With respect to claim 6, Muller et al., as modified, discloses the passenger restraint piece is an over-the-shoulder restraint (fig. 14), wherein the ride seat comprises a head support (fig. 3) but is silent regarding the actuator is positioned behind the head support.  Reyes Luna teaches of the actuator (82) is positioned behind the head support (38).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Reyes Luna into the invention of Muller et al. in order to accurately displacing elements of the seat between the storage and deployed positions.  (Col. 1, lines 50-55.)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. in view of Shubin (US 4,770,468).
With respect to claim 10, Muller et al., as modified, discloses the actuator is configured to linearly translate the cap (9) along the rotational axis to move the cap (9) relative to the gear (5) but discloses a linear translation of the gear.  Shubin teaches of the gear (74) is configured to rotate about a rotational axis (figs 11-12).  (Figs. 1-12, cols. 3-4.)  Because both Muller et al. and Shubin teach methods of intermeshing gears, it would have been obvious to one skilled in the art to substitute one method (translating gears)  for the other (rotatable gears) to achieve the predictable result of intermeshing gears.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. in view of Kovac (US 2018/0065593), as cited by applicant.
With respect to claim 12, Muller et al., as modified, discloses the actuator (10) is configured to be in an energized state to move the cap (9) toward the gear (5) in response to receiving a signal (‘remote control’), and the actuator (10) is configured to be in a de-energized state to move the cap (9) away from the gear (5) when not receiving the signal (‘remote control’) but is silent regarding the actuator being a solenoid.  Kovac teaches of using a solenoid to cause an arm to move (paragraph 98).  (Figs. 7A-8B, paragraphs 94-101.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Kovac into the invention of Muller et al. in order to accurately move elements of the seat between the storage and deployed positions.  (Paragraph 98.)
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. in view of Hall (US 2018/0312173), as cited by applicant.
With respect to claims 17-18, Muller et al., as modified, is silent regarding a sensor.  Hall teaches of a sensor (74, 76) communicatively coupled to the control system, wherein the sensor is configured to monitor an operating parameter (‘position of the vehicle ride’; position of the restraint) of the ride vehicle, wherein the sensor is configured to transmit feedback (50, 52) indicative of the operating parameter, and wherein the control system is configured to output the signal based on the feedback received from the sensor (74, 76); wherein the operating parameter is indicative of a position of the ride vehicle, a position of a passenger in the ride vehicle, an operating mode of the ride vehicle, a user input, or any combination thereof.  (Figs. 1-8, paragraphs 25-59.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Hall into the invention of Muller et al. in order to confirm proper activation of the restraints.  (Paragraph 4.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614